DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
	Claims 1-5 are pending.

Claim Objections
	Claim 1 is objected to because at each of lines 20 and 23, “axially” should read --axial--, as best understood by the Examiner. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 05-026247 (Mochizuki).
Regarding claim 1, Mochizuki discloses a bushing assembly (see Figure 3 and annotated Figure 1 below) comprising:
an inner bushing (1) orientated about a longitudinal axis;
said inner bushing having an outwardly-facing frusto-conical surface (11), an outwardly- facing threaded surface (12), and an inwardly-facing cylindrical surface adapted to engage a shaft (J);
an outer bushing (2) orientated about said longitudinal axis;
said outer bushing having a first bushing bearing surface orientated in a plane transverse to said longitudinal axis, a second bushing bearing surface orientated in a plane transverse to said longitudinal axis, and an inwardly-facing frusto-conical surface (21) in sliding engagement with said outwardly-facing frusto-conical surface of said inner bushing (see Figure 3 and annotated Figure 1 below);
a nut (3) orientated about said longitudinal axis;
said nut having an inwardly-facing threaded surface (31) in mating engagement with said outwardly-facing threaded surface of said inner bushing;
said nut having a first nut bearing surface orientated in a plane transverse to said longitudinal axis and radially overlapping said first bushing bearing surface of said outer bushing (see annotated Figure 1 below);
and said nut having a second nut bearing surface orientated in a plane transverse to said longitudinal axis and radially overlapping said second bushing bearing surface of said outer bushing (see annotated Figure 1 below);
whereby rotation of said nut about said longitudinal axis in a first rotational direction relative to said inner bushing moves said outer bushing in a first axially direction relative to said inner bushing to operatively tighten said inner bushing around said shaft, and rotation of said nut about said longitudinal axis in a second rotational direction relative to said inner bushing moves said outer bushing in a second axially direction relative to said inner bushing to operatively untighten said inner bushing around said shaft (see Figure 3 and “CONSTITUTION” section of the attached translated Abstract).

    PNG
    media_image1.png
    563
    966
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 1 of Mochizuki
Regarding claim 2, Mochizuki discloses said nut (3) comprises an annular groove (33) having a first annular side surface (corresponding to the first nut bearing surface above) and a second annular side surface (corresponding to the second nut bearing surface above);
said outer bushing (2) comprises an annular flange (22) having a first annular side surface and a second annular side surface (see annotated Figure 1 above);
said annular flange of said outer bushing is received in said annular groove of said nut (see Figure 3); and
said first annular side surface of said annular groove comprises said first nut bearing surface, said second annular side surface of said annular groove comprises said second nut bearing surface, said first annular side surface of said annular flange comprises said first bushing bearing surface, and said second annular side surface of said annular flange comprises said second bushing bearing surface (see annotated Figure 1 above).
Regarding claim 3, Mochizuki discloses said outer bushing (2) comprises an outwardly-facing surface comprising a plurality of circumferentially spaced axially extending gear teeth (disposed on gear 4 in Figure 3).
Regarding claim 5, Mochizuki discloses said first nut bearing surface comprises an annular face of said nut (3), said first bushing bearing surface comprises an annular end face of said outer bushing (2), said second nut bearing surface comprises an annular flange (34) of said nut, and said second bushing bearing surface comprises an annular shoulder (formed on 22) of said outer bushing (see Figure 3 and annotated Figure 1 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki in view of US 4,411,551 (Adelbratt).
Mochizuki discloses bushing assembly of claim 1, but does not expressly disclose said inwardly-facing frusto-conical surface (21) of said outer bushing (2) and said opposed outwardly-facing frusto-conical surface (11) of said inner bushing (1) each have a coefficient of friction less than said inwardly-facing cylindrical surface (see annotated Figure 1 above) of said inner bushing.
Adelbratt teaches it is advantageous in the art of bushing assemblies to provide the inwardly-facing frusto-conical surface of said outer bushing and said opposed outwardly-facing frusto-conical surface of said inner bushing with a lower coefficient of friction to obtain the desired surface pressure to establish a suitable force and torque transmitting ability in the bushing assembly (see column 1, lines 17-27). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bushing assembly of Mochizuki such that the inwardly-facing frusto-conical surface of said outer bushing and said opposed outwardly-facing frusto-conical surface of said inner bushing each have a coefficient of friction less than said inwardly-facing cylindrical surface of said inner bushing, as taught in Adelbratt, in order to obtain the desired surface pressure to establish a suitable force and torque transmitting ability in the bushing assembly.

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 7:30 AM – 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678 
May 2, 2022